EXHIBIT 10.3

 

 

July 30, 2009

 

 

Array BioPharma Inc.

3200 Walnut Street

Boulder, Colorado 80301

 

Re:       Drug Discovery Collaboration Agreement

 

Ladies/Gentlemen:

 

Reference is made to that certain Drug Discovery Collaboration Agreement between
Array BioPharma Inc. (“Array”) and Genentech, Inc. (“Genentech”), effective as
of December 22, 2003, which was subsequently modified by a Letter Agreement,
dated October 11, 2004, and amended by a First Amendment, dated May 20, 2005, a
Second Amendment, dated October 1, 2005, a Third Amendment, dated April 2, 2007,
a Fourth Amendment, dated July 25, 2008, and a Fifth Amendment, dated
September 1, 2008 (collectively, the “Agreement”).  All capitalized terms used
in this letter agreement (“Letter Agreement”), which is effective as of
January 29, 2009, shall have the meanings defined in the Agreement unless
otherwise defined herein.

 

This Letter Agreement confirms the agreement of the Parties with respect to the
FTE payment rate, certain FTE limitations, the continued provision of FTE
reports by Array and certain Genentech audit rights.  Accordingly, in addition
to the provisions of the Agreement, Array and Genentech agree as follows:

 

1.         FTE Rate; FTE Limitations.  Genentech shall provide FTE support for
Array’s work under the Research Program, at an FTE rate of [***], which rate is
effective as of January 29, 2009 (and through the remainder of the Research
Term).  The Parties agree that without Genentech’s written request or approval,
in its sole discretion, a particular individual shall not [***] in a given
quarter.  Upon the execution of this Letter Agreement by both Parties, Array
shall send an invoice to Genentech for any amounts due (based on the new FTE
rate) and owed as of such execution date.  Genentech shall pay the invoiced
amounts within one (1) week of receiving such invoice.

 

2.         FTE Reports.  Within thirty (30) days after the end of each quarter
during which Genentech is funding Array FTEs, Array shall provide Genentech a
report that specifies the following information for such quarter (each report
including such information for FTE support on or after January 29, 2009, an “FTE
Report”):  (a) the actual number of FTEs that performed activities under the
Research Plan during such quarter; (b) the identity of the individuals included
within those FTEs; and (c) the percentage of an FTE that each such individual
represents.

 

 

1

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

3.         Records.  Array shall keep full, true and accurate books of account
containing all particulars that may be necessary for the purpose of determining
the correctness of FTE Reports and invoices received by Genentech under
Section 6.2(b) of the Agreement.  Such books of account and the supporting data
and other records shall be kept at the principal place of business of Array and
shall include complete time reports for each individual included within FTEs
funded by Genentech for the period such individual was funded (i.e., for all
activities worked on during such period, whether or not funded by Genentech);
provided, however, Array may remove descriptions of those activities that were
not funded by Genentech.  Array’s books and records shall be open at all
reasonable times, for [***] following the end of the calendar quarter to which
they pertain, for examination in accordance with the provisions of paragraph 4
of this Letter Agreement; provided, however, any given set of books and records
may only be examined once.

 

4.         Audits.  At the request and expense of Genentech, Array shall permit
a nationally recognized independent certified public accountant, selected by
Genentech and reasonably acceptable to Array, to examine, not more than once in
any [***], such books of account and records described under paragraph 3 of this
Letter Agreement as may be necessary to determine the correctness of any FTE
Report or invoice under Section 6.2(b) the Agreement.  Such examination shall be
made during regular business hours and upon at least [***] prior written notice.
 After review of the accountant’s examination report, any uncontested
overpayments shall be promptly refunded by Array or fully creditable against
amounts payable in subsequent payment periods, at Genentech’s election.  Array
shall (at Genentech’s election) refund or fully credit any contested
overpayments, if any, that are due promptly after the dispute is resolved, in
accordance with the provisions of Article 14 of the Agreement.  If such
accountant reasonably determines that the actual number of FTEs specified in FTE
Reports has been, for the period audited in total, (a) overstated by more than
[***] and (b) resulted in an overpayment of more than [***], Array shall pay the
reasonable costs of the examination.  The Parties agree that all information
subject to review under any such audit is Confidential Information of Array and
may only be used for purposes germane to such audit, and that Genentech shall
retain and cause its accountant to retain all such information in confidence.

 

This Letter Agreement constitutes the entire understanding of the Parties with
respect to the subject matter hereof and supersedes any prior understanding,
oral or written, between the Parties with respect thereto.  The provisions of
this Letter Agreement are generally in addition to those set forth in the
Agreement, but this Letter Agreement shall be governed by applicable provisions
of the Agreement as needed (e.g., confidentiality and dispute resolution); in
the event of a conflict between a provision in the Agreement and this Letter
Agreement, the provision in this Letter Agreement shall govern and control.

 

 

2

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Please indicate your agreement by countersigning where indicated below.

 

 

 

Sincerely,

 

 

 

for Genentech, Inc.

 

 

 

 

 

Name:

/s/ Joseph S. McCracken

 

 

Title:

 

VP Business Development

 

 

AGREED AND ACCEPTED:

 

Array BioPharma Inc.

 

 

 

 

 

By:

/s/ R. Michael Carruthers

 

 

Name:

R. Michael Carruthers

 

 

Title:

Chief Financial Officer

 

 

 

 

3

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------